DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-3, 6, 8-11, 13, 16, and 17 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in European Patent Office on August 24, 2015. It is noted, however, that applicant has not filed a certified copy of the EP15182115.4 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “an absolute pressure sensor arranged in a heart chamber” requires a human body part. 
Examiner suggests the limitation to be amended to “an absolute pressure sensor configured to be arranged in a heart chamber” in order to overcome the rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first device configured to determine an end-diastolic filling pressure in a ventricle …” in claim 1.

Based on the review of the instant specification, page 3, lines 30-34, the limitation has been interpreted as a pressure sensor configured to measure pressure in a ventricle and a processor with executable instructions configured to perform the claimed function. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a second device configured to determine the operating parameter of the pump, based on the determined end-diastolic filling pressure, from the association between the end-diastolic filling pressures and the corresponding values characterizing the operating parameter” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a third device configured to correct a measured absolute pressure based on a determined atmospheric pressure” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on the review of the instant specification, page 4, lines 11-20, the limitation has been interpreted as an additional pressure sensor arranged outside the heart and configured to measure atmospheric pressure and a processor with executable instructions configured to perform the claimed function. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 2, the limitation “the control device is connected to an absolute pressure sensor arranged in a heart chamber or to another pressure-measuring device” is indefinite, because “an absolute pressure sensor arranged in a heart chamber or to another pressure-measuring device” is inferentially included and it is unclear whether the applicant is reciting a control device in combination with a pressure sensor, or whether they are reciting a control device that is configured to/capable of being connected to a pressure sensor. 
If the applicant would like to positively recite the element, Examiner suggest the following formats: 
"A system comprising: the control device of claim 1; and a pressure sensor." OR 
"The control device of claim 1 further comprising a pressure sensor, wherein...”
functionally recite the element, Examiner suggest the following claim language:
“The control device according to claim 1, wherein the control device is configured to be connected to an absolute pressure sensor arranged in a heart chamber or to another pressure-measuring device.”
Re Claim 16, the limitation “a memory device being configured to store a plurality of ranges of the determined end-diastolic filling pressure” is indefinite, because it is unclear whether “a memory device” is the same memory device as recited in claim 1 or a different device. 
Re Claim 17, the limitation “the plurality of corresponding values characterising the operating parameter is determined using an echocardiographic measurement of an emptying of the left ventricle or of a delivery volume of the left ventricle” is indefinite, because the limitation is a method step in a device claim. It is improper/indefinite to claim a product and a process in the same claim; see MPEP 2173.05(p) II.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell (US 2008/0097226) in view of Kamen et al. (US 2010/0192686), hereinafter “Kamen”.
Re Claim 1, McConnell discloses a control device for a heart pump (para. [0070], controller comprise a microprocessor) comprising: 
a first device configured to determine an end-diastolic filling pressure in a ventricle from a pressure profile comprising ventricle pressures sensed during a cardiac cycle, the end-diastolic filling pressure being a pressure in the ventricle at a transition point where diastole ends and systole starts (para. [0026], [0072], a pressure sensor providing left ventricular pressure values to the controller; claims 3, 17, and 25, determining a left ventricular end diastolic pressure from the monitored LV pressure); 
a memory configured to store end-diastolic filling pressure, corresponding value characterizing an operating parameter of the pump, and an association between the end-diastolic filling pressure and the corresponding value characterizing the operating parameter of the pump (para. [0026], [0069], [0070] discloses a controller operative to receive the sensed LV pressure values, calculate an estimated work, and deliver control signals to the blood pump, claims 17, 21, 25, discloses a controller calculating a triple product, determining LVEDP, calculating a ratio M, and varying the speed of a blood pump as a function of M. These disclosures suggest that there is a memory to store the pressure values and equations and perform calculations). 
McConnell discloses calculating corresponding values characterizing an operating parameter of the pump (claims 17, 21, 25, discloses a controller calculating a triple product, determining LVEDP, calculating a ratio M, and varying the speed of a blood pump as a function of M; para. [0039] discloses that M is used to provide an index sensitive to changes in cardiac function like the preload-recruitable stroke work (PRSW)) and an association between the plurality of end-diastolic filling pressures and the 
McConnell discloses that the control device for a heart pump comprises a second device configured to determine the operating parameter of the pump, based on the determined end-diastolic filling pressure, from the association between the end-diastolic fillinq pressures and the correspondinq values characterising the operating parameter, wherein the operating parameter comprises a delivery rate of the pump, a pump speed, or an electric pump capacity (claims 17, 21, 25, discloses a controller calculating a triple product, determining LVEDP, calculating a ratio M, and varying the speed of a blood pump as a function of M; para. [0039] discloses that M is used to provide an index sensitive to changes in cardiac function like the preload-recruitable stroke work (PRSW)).  
McConnell is silent regarding the memory device comprising a plurality of end-diastolic filling pressures, and a plurality of corresponding values characterising an operating parameter of the pump. 
Kamen discloses a blood treatment systems and methods and discloses that by applying a pressure differential along the dialyzer and measuring the flow rate of the dialyzer, the clearance of the dialyzer may then be correlated/determined or calculated, based on the pressure differential and the flow rate (para. [0460]). Kamen teaches that a look-up table may be used based on a known set of correlations or pre-programmed standards including a correlation table or mathematical relationship to determine clearance (para. [0460]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McConnell, by configuring the memory device to store a plurality of end-diastolic filling pressures, a plurality of corresponding values characterising an operating parameter of the pump, and an association between the plurality of end-diastolic filling pressures and the plurality of corresponding values characterising the operating parameter of the pump, using a look-up table, as taught by Kamen, 
Re Claim 10, Claim 10 is rejected under substantially the same basis as claim 1. McConnell further discloses instructions to control the pump based on the operating parameter of the pump (claim 17, varying the speed of a blood pump as a function of M) and controller comprising a microprocessor (para. [0070]), where the controller is configured to perform the claimed steps (claims 18-34). 
Re Claim 2, McConnell discloses a pressure sensor electrically connected to the control device and is capable of providing left ventricular pressure values to controller (para. [0072]), which reads on “the control device connected to an absolute pressure sensor arranged in a heart chamber or to another pressure-measuring device.”
Re Claim 8, McConnell discloses that the operatinq parameter of the pump comprises the pump speed or the electric pump capacity (claims 17, 21, 25, discloses a controller calculating a triple product, determining LVEDP, calculating a ratio M, and varying the speed of a blood pump as a function of M; para. [0039] discloses that M is used to provide an index sensitive to changes in cardiac function like the preload-recruitable stroke work (PRSW)).  
Re Claim 9, McConnell discloses that a non-linear relationship exists in the memory device between the end-diastolic filling pressures and the corresponding values characterising the operating parameter of the pump (Claim 17 discloses that the speed of a blood pump is a function of M, wherein M=TP/EDP. The ratio M and EDP have a non-linear relationship. Para. [0025], [0051], fig. 5 shows the relationship between ratio M, representing a patient’s cardiac efficiency, PE infusion, EDP, and TP).  
Re Claim 16, McConnell disclose a plurality of ranges of the determined end-diastolic filling pressure and a corresponding controller gain (Para. [0025], [0051], fig. 5 shows the relationship between ratio M, representing a patient’s cardiac efficiency, PE infusion, EDP, and TP; Claim 17 discloses that the speed of 
	McConnell is silent regarding a memory device configured to store a plurality of ranges of the determined end-diastolic filling pressure, wherein each of the ranges is stored in association with a corresponding controller gain.  
Kamen discloses a blood treatment systems and methods and discloses that by applying a pressure differential along the dialyzer and measuring the flow rate of the dialyzer, the clearance of the dialyzer may then be correlated/determined or calculated, based on the pressure differential and the flow rate (para. [0460]). Kamen teaches that a look-up table may be used based on a known set of correlations or pre-programmed standards including a correlation table or mathematical relationship to determine clearance (para. [0460]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McConnell as modified by Kamen, by configuring the memory device to store a plurality of ranges of the determined end-diastolic filling pressure, wherein each of the ranges is stored in association with a corresponding controller gain, using a look-up table, as taught by Kamen, for the purpose of storing a known set of correlations or pre-programmed standards including a correlation table or mathematical relationship to save processing time (para. [0460]).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell (US 2008/0097226) as modified by Kamen et al. (US 2010/0192686), hereinafter “Kamen”, and further in view of Reich et al. (US 2003/0045772), hereinafter “Reich”.  
Re Claim 3, McConnell as modified by Kamen discloses the claimed invention substantially as set forth in claim 1. 
McConnell discloses a pressure sensor electrically connected to the control device and is capable of providing left ventricular pressure values to controller (para. [0072])

However, Reich discloses a blood pump including a pressure sensor and cooperating controller, where the controller adjusts speed of the pump in a closed loop control using feedback of the measured pressure (abstract). Reich disclose absolute pressure sensors (para. [0022]) configured to measure left ventricular diastolic filling pressure (para. [0031]) and a reference pressure sensor 32 configured to detect ambient or external atmospheric pressure on the patient’s skin (para. [0022]), which is readily subtracted by the controller from the pressure readings of the inlet and outlet pressure sensors for producing gauge pressure readings (para. [0022], [0051], since blood pressure is a gauge pressure in practice, the reference pressure sensor 32 illustrated in FIGS. 1 and 2 is preferably used for measuring the atmospheric reference pressure P3 at the patient's skin 34, which is then used for correcting the measured inlet and outlet pressures P1,P2 to gauge pressure. The reference pressure P3 is simply subtracted in the controller from the measured values of the inlet and outlet pressures P1,P2 to provide gauge values therefor for better matching the physiological control of the natural heart.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McConnell as modified by Kamen, by configuring the pressure sensor for measuring the left ventricular pressure to be an absolute pressure sensor and including a third device configured to correct a measured absolute pressure based on a determined atmospheric pressure, as taught by Reich, for the purpose of providing gauge pressure values which match the physiological control of the natural heart (para. [0022], [0051]). 
Re Claim 6, McConnell as modified by Kamen discloses the claimed invention substantially as set forth in claim 1. 

However, Reich discloses a blood pump including a pressure sensor and cooperating controller, where the controller adjusts speed of the pump in a closed loop control using feedback of the measured pressure (abstract). Reich teaches an integral proportional feedback control for maintaining the inlet pressure within the selected range (para. [0054]). Reich discloses that an integral proportional pump control algorithm uses as the control input the LVDFP as represented by the measured inlet pressure P 1, preferably the corrected gauge pressure. The controller compares the measured inlet pressure to a setpoint and uses the difference as an error signal. The error signal is integrated with respect to time and multiplied by a suitable value K. In equation form, the basic control is: d/dt(Flow)=K*(inlet pressure−setpoint pressure); that is, the rate of change in flow pumped through the blood pump is calculated by multiplying K times the error (para. [0122], [0123], [0124], [0125]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McConnell as modified by Kamen, by adding a proportional controller to the control device, as taught by Reich, for the purpose of maintaining the inlet pressure within the selected range by using an integral proportional feedback control (para. [0054]). 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell (US 2008/0097226) in view of Reich et al. (US 2003/0045772), hereinafter “Reich”.  
Re Claim 11, McConnell discloses a method for controlling a heart pump (para. [0070], controller comprise a microprocessor, where the controller is configured to perform the claimed steps (claims 18-34)), the method comprising: 

determining an operating parameter of the pump based on the determined end-diastolic fillinq pressure from an association between a plurality of end-diastolic fillinq pressures and a plurality of corresponding values characterising the operating parameter of the pump, wherein the operating parameter comprises a delivery rate of a pump, a pump speed, or an electric pump capacity (para. [0026], [0069], [0070] discloses a controller operative to receive the sensed LV pressure values, calculate an estimated work, and deliver control signals to the blood pump, claims 17, 21, 25, discloses a controller calculating a triple product, determining LVEDP, calculating a ratio M, and varying the speed of a blood pump as a function of M; para. [0039] discloses that M is used to provide an index sensitive to changes in cardiac function like the preload-recruitable stroke work (PRSW); Para. [0025], [0051], fig. 5 shows the relationship between ratio M, representing a patient’s cardiac efficiency, PE infusion, EDP, and TP); and  
controlling the pump based on the determined operating parameter of the pump (claim 17, varying the speed of a blood pump as a function of M).     
McConnell is silent regarding the pressure sensor measuring a pressure profile during a cardiac cycle being an absolute pressure sensor. 
However, Reich discloses a blood pump including a pressure sensor and cooperating controller, where the controller adjusts speed of the pump in a closed loop control using feedback of the measured pressure (abstract). Reich disclose absolute pressure sensors (para. [0022]) configured to measure left 32 illustrated in FIGS. 1 and 2 is preferably used for measuring the atmospheric reference pressure P3 at the patient's skin 34, which is then used for correcting the measured inlet and outlet pressures P1,P2 to gauge pressure. The reference pressure P3 is simply subtracted in the controller from the measured values of the inlet and outlet pressures P1,P2 to provide gauge values therefor for better matching the physiological control of the natural heart.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McConnell, by configuring the pressure sensor measuring a pressure profile during a cardiac cycle to be an absolute pressure sensor, where the measured absolute pressure is corrected based on a determined atmospheric pressure, as taught by Reich, for the purpose of providing gauge pressure values which match the physiological control of the natural heart (para. [0022], [0051]). 
Re Claim 13, McConnell as modified by Reich discloses the claimed invention substantially as set forth in claim 11. 
	McConnell further discloses that the delivery rate of the pump comprises the pump speed or a pump capacity (claims 17, 21, 25, discloses a controller calculating a triple product, determining LVEDP, calculating a ratio M, and varying the speed of a blood pump as a function of M). 
	McConnell is silent regarding controlling the pump comprising controlling the pump with a proportional control.     
However, Reich discloses a blood pump including a pressure sensor and cooperating controller, where the controller adjusts speed of the pump in a closed loop control using feedback of the measured pressure (abstract). Reich teaches an integral proportional feedback control for maintaining the inlet 1, preferably the corrected gauge pressure. The controller compares the measured inlet pressure to a setpoint and uses the difference as an error signal. The error signal is integrated with respect to time and multiplied by a suitable value K. In equation form, the basic control is: d/dt(Flow)=K*(inlet pressure−setpoint pressure); that is, the rate of change in flow pumped through the blood pump is calculated by multiplying K times the error (para. [0122], [0123], [0124], [0125]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McConnell as modified by Kamen and Reich, by controlling the pump with a proportional control, as taught by Reich, for the purpose of maintaining the inlet pressure within the selected range by using an integral proportional feedback control (para. [0054]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell (US 2008/0097226) as modified by Kamen et al. (US 2010/0192686), hereinafter “Kamen”, and further in view of Greatrex et al. (US 2015/0246166), hereinafter “Greatrex”.  
Re Claim 17, McConnell as modified by Kamen discloses the claimed invention substantially as set forth in claim 1. 
	McConnell and Kamen are silent regarding the plurality of corresponding values characterising the operating parameter being determined using an echocardiographic measurement of an emptying of the left ventricle or of a delivery volume of the left ventricle.   
	However, Greatrex discloses a ventricular assist device and method of controlling the speed of a ventricular assist device, in particular the rotational speed of a rotary blood pump (abstract). Greatrex teaches the pump speed being determined using an echocardiographic measurement of an emptying of the left ventricle or of a delivery volume of the left ventricle (fig. 5, claims 1 and 11, para. [0037], [0039], 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McConnell as modified by Kamen, by determining the plurality of corresponding values characterising the operating parameter using an echocardiographic measurement of an emptying of the left ventricle or of a delivery volume of the left ventricle, as taught by Greatrex, for the purpose of operating a ventricular assist device, in particular a rotary blood pump, at a specific speed or with a specific speed profit assuring that the aortic valve opens during contractions of the assisted heart (para. [0005], [0017], [0052]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/V.V.H./
Vynn Huh, June 17, 2021Examiner, Art Unit 3792




                                                                                                                                                                                                       /JONATHAN T KUO/Primary Examiner, Art Unit 3792